Opinion of the court

Per Curiam.

The respondent was admitted to practice by this court on June 21, 1961. In this proceeding to discipline the respondent for professional misconduct, he moves to disaffirm the findings and recommendation of the special referee, and the petitioner cross-moves to confirm the report of the special referee.
The referee sustained the following charges of misconduct: neglecting a legal matter entrusted to respondent resulting in prejudice and damage to a client whose causes of action were barred due to the running of the Statute of Limitations; and failing to cooperate with the petitioner Grievance Committee in its investigation of the above charge.
*265After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the special referee. Respondent is guilty of the misconduct alleged above. Respondent’s motion to disaffirm the findings and recommendation of the special referee is denied and the petitioner’s cross motion is granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of the mitigating circumstances advanced by the respondent, including his offer to compensate the damaged client and the serious personal problems respondent was experiencing at the time of the misconduct. Accordingly, the respondent should be, and hereby is, censured for his professional misconduct.
Mollen, P. J., Titone, Lazer, Mangano and Gibbons, JJ., concur.